TIMBERS, Senior Circuit Judge,
dissenting:
I believe the majority’s myopic reading of § 2(d)(5) works an injustice on the plaintiff class before us and makes a mockery of the equitable powers of our Court. In my view § 2(d)(5) is amenable to the equitable relation-back doctrine. I believe the district court’s erroneous denial of class certification presents a classic case for applying the relation-back doctrine. From the majority’s failure to invoke our Court's equitable powers, I respectfully dissent.
The relation-back doctrine and its application to the erroneous denial of class certification is well established by the Supreme Court and our Court. In United Airlines, Inc. v. McDonald, 432 U.S. 385, 392-94 (1977), the Court held that an appellate court’s reversal of a district court’s erroneous denial of class certification relates back to the initial denial of certification for the *1267purpose of evaluating the timeliness of indivdual class members’ claims. See also Deposit Guaranty National Bank v. Roper, 445 U.S. 326, 330 n. 3 (1980) (“Reversal of the district court’s denial of certification may relate back to the time of the original motion for certification for the purposes of tolling the statute of limitations on the claims of the class members.”). Moreover, our Court, in construing the Supreme Court cases on the relation-back doctrine, has held that “certification of a ‘certifiable’ class following an erroneous denial relates back to the original denial and preserves jurisdiction.” Reed v. Heckler, 756 F.2d 779, 786 (10th Cir.1985). In light of this well established law on the relation-back doctrine and its effect on an erroneous denial of class certification, I think the language of § 2(d)(5) is anything but “plain”. In my view, if we were to conclude that the district court had erred in denying appellants’ motion for class certification, our order directing the court to certify the class would relate back to the date of the original erroneous denial, which is well before the September 19, 1984 cut-off date of § 2(d)(5).
As for the merits of the class certification question, suffice it to say that I believe appellants have presented compelling arguments in favor of class certification. In her brief to our Court, the Secretary has not even challenged the proposed class’ obvious qualifications under Fed.R.Civ.P. 23(a). Moreover, appellants’ class presents an almost textbook example of a Fed.R.Civ.P. 23(b)(2) class in that the Secretary “has acted ... on grounds generally applicable to the class, thereby making appropriate final injunctive relief”. It is therefore no surprise that virtually every other district court that has considered this issue has certified a class identical to appellants’ proposed class.1 Indeed this is the only case in which the claimants have been denied a remedy.
In the final analysis, I simply cannot believe that Congress intended § 2(d)(5) to deprive appellants of their right to appeal from what appears to be a clearly erroneous denial of class certification. In my view, as long as the district court acted definitively on the class certification motion prior to September 19, 1984 — either granting or denying the motion — § 2(d)(5) was satisfied. In the event of an erroneous denial of class certification, as in the instant case, the relation-back doctrine and appellants’ right to appeal from a final judgment permit this Court to right the wrong committed below. Certainly this reading of § 2(d)(5) accomplishes Congress’s goal of preventing last minute or nationwide class actions. See S.Rep. No. 466, 98th Cong., 2d Sess. 13 (“[§ 2(d)(5)] would avoid the possibility that a. future certification of ... a nationwide class action might give the Committee decision much broader retrospective effect (and for higher cost) than the Committee intends.”). To hold, as the majority does, that § 2(d)(5) forecloses appeals from denials of class certifications rendered prior to September 19, 1984 is to unwisely immunize the district courts from appellate scrutiny. I think such a result is particularly unfair in the present circumstances, since it was the Secretary’s own obstinate refusal to “acquiesce” in the decision of every circuit in this country holding the current disability standard illegal2 which made appellants’ *1268class action necessary. To hold now that Congress, in trying to cure this untenable situation, has denied appellants the right to appeal from an erroneous denial of class certification is to add insult to injury.
I cannot join in the majority's abandonment of our Court’s equitable duties. I therefore respectfully but emphatically dissent.

. E.g., Thomas v. Heckler, 598 F.Supp. 492 (M.D. Ala.1984); Turner v. Heckler, 592 F.Supp. 599 (N.D.Ind.1984); Polaski v. Heckler, 585 F.Supp. 997, 1004 (D.Minn.1984); Holden v. Heckler, 584 F.Supp. 463 (N.D.Ohio 1984); Avery v. Heckler, 584 F.Supp. 312 (D.Mass.1984); Hyatt v. Heckler, 579 F.Supp. 985 (D.N.C.1984); Doe v. Heckler, 576 F.Supp. 463 (D.Md.1983); Schisler v. Heckler, 574 F.Supp. 1538 (W.D.N.Y.1983); Graham v. Heckler, 573 F.Supp. 1573 (N.D.W.Va.1983); Lopez v. Heckler, 572 F.Supp. 26, 27 (C.D.Cal.1983); Rivera v. Heckler, 568 F.Supp. 235 (D.N.J.1983); Trujillo v. Schweiker, 558 F.Supp. 1058 (D.Colo.1983).


. Byron v. Heckler, 742 F.2d 1232 (10th Cir.1984); DeLeon v. Secretary, 734 F.2d 930 (2d Cir.1984); Dotson v. Schweiker, 719 F.2d 80 (4th Cir.1983); Ransom v. Heckler, 715 F.2d 989 (5th Cir.1983); Kuzmin v. Schweiker, 714 F.2d 1233 (3rd Cir.1983); Simpson v. Schweiker, 691 F.2d 966 (11th Cir.1982); Cassiday v. Schweiker, 663 F.2d 745 (7th Cir.1981); Hayes v. Secretary, 656 F.2d 204 (6th Cir.1981); Finnegan v. Matthews, *1268641 F.2d 1340 (9th Cir.1981); Weber v. Harris, 640 F.2d 176 (8th Cir.1981); Miranda v. Secretary, 514 F.2d 996 (1st Cir.1975).